 

Exhibit 10.1

Urovant Sciences Ltd.

2019 Employee Stock Purchase Plan

Adopted by the Board of Directors: July 9, 2019
Approved by the Shareholders: September 12, 2019

1.General; Purpose.

(a)The Plan provides a means by which Eligible Employees of the Company and
certain designated Related Corporations may be given an opportunity to purchase
shares of Common Stock.  The Plan permits the Company to grant a series of
Purchase Rights to Eligible Employees under an Employee Stock Purchase Plan.

(b)The Company, by means of the Plan, seeks to retain the services of such
Employees, to secure and retain the services of new Employees and to provide
incentives for such persons to exert maximum efforts for the success of the
Company and its Related Corporations.

2.Administration.

(a)The Board will administer the Plan unless and until the Board delegates
administration of the Plan to a Committee or Committees, as provided in Section
2(c).  References herein to the Board shall be deemed to refer to the Committee
where such administration has been delegated.

(b)The Board will have the power, subject to, and within the limitations of, the
express provisions of the Plan:

(i)To determine how and when Purchase Rights will be granted and the provisions
of each Offering (which need not be identical).

(ii)To designate from time to time which Related Corporations of the Company
will be eligible to participate in the Plan.

(iii)To construe and interpret the Plan and Purchase Rights, and to establish,
amend and revoke rules and regulations for its administration.  The Board, in
the exercise of this power, may correct any defect, omission or inconsistency in
the Plan, in a manner and to the extent it deems necessary or expedient to make
the Plan fully effective.

(iv)To settle all controversies regarding the Plan and Purchase Rights granted
under the Plan.

(v)To suspend or terminate the Plan at any time as provided in Section 13.

(vi)To amend the Plan at any time as provided in Section 13.

 

--------------------------------------------------------------------------------

 

(vii)Generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and its
Related Corporations and to carry out the intent that the Plan be treated as an
Employee Stock Purchase Plan.

(viii)To adopt such rules, procedures and sub-plans relating to the operation
and administration of the Plan as are necessary or appropriate under applicable
local laws, regulations and procedures to permit or facilitate participation in
the Plan by Employees who are foreign nationals or employed or located outside
the United States.

(c)The Board may delegate some or all of the administration of the Plan to a
Committee or Committees.  If administration is delegated to a Committee, the
Committee will have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board will thereafter be to the Committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board.  The Board may
retain the authority to concurrently administer the Plan with the Committee and
may, at any time, revest in the Board some or all of the powers previously
delegated.  Whether or not the Board has delegated administration of the Plan to
a Committee, the Board will have the final power to determine all questions of
policy and expediency that may arise in the administration of the Plan.

(d)All determinations, interpretations and constructions made by the Board in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons.

3.Shares of Common Stock Subject to the Plan.

(a)Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the maximum number of shares of Common Stock that may be issued
under the Plan will not exceed 450,000 shares of Common Stock, plus the number
of shares of Common Stock that are automatically added on November 1st of each
year for a period of up to ten years, commencing on the first November 1
following the year in which the Plan is adopted and ending on (and including)
November 1, 2028, in an amount equal to the lesser of (i) 1% of the total number
of shares of Capital Stock outstanding on March 31st of the preceding calendar
year, and (ii) 600,000 shares of Common Stock.  Notwithstanding the foregoing,
the Board may act prior to the first day of any calendar year to provide that
there will be no November 1st increase in the share reserve for such calendar
year or that the increase in the share reserve for such calendar year will be a
lesser number of shares of Common Stock than would otherwise occur pursuant to
the preceding sentence.

(b)If any Purchase Right granted under the Plan terminates without having been
exercised in full, the shares of Common Stock not purchased under such Purchase
Right will again become available for issuance under the Plan.  

(c)The shares purchasable under the Plan will be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the Company
on the open market.  

2

--------------------------------------------------------------------------------

 

4.Grant of Purchase Rights; Offering.

(a)The Board may from time to time grant or provide for the grant of Purchase
Rights to Eligible Employees under an Offering (consisting of one or more
Purchase Periods) on an Offering Date or Offering Dates selected by the
Board.  Each Offering will be in such form and will contain such terms and
conditions as the Board will deem appropriate, and will comply with the
requirement of Section 423(b)(5) of the Code that all Employees granted Purchase
Rights will have the same rights and privileges, except for differences that are
mandated by local law and consistent with Section 423(b)(5) of the Code;
provided, however, that Employees participating in a sub-plan adopted pursuant
to Section 12 that is not designed to qualify under Section 423 of the Code need
not have the same rights and privileges as other Employees participating in the
Plan.  The terms and conditions of an Offering shall be incorporated by
reference into the Plan and treated as part of the Plan.  The provisions of
separate Offerings need not be identical, but each Offering will include
(through incorporation of the provisions of this Plan by reference in the
document comprising the Offering or otherwise) the period during which the
Offering will be effective, which period will not exceed 27 months beginning
with the Offering Date, and the substance of the provisions contained in
Sections 5 through 8, inclusive.  The Company may impose restrictions on
eligibility and participation of Eligible Employees who are officers and
directors to facilitate compliance with federal or state securities laws or
foreign laws.

(b)If a Participant has more than one Purchase Right outstanding under the Plan,
unless he or she otherwise indicates in forms delivered to the Company: (i) each
form will apply to all of his or her Purchase Rights under the Plan (and, if
there is more than one such form, the latest filed form will apply unless
otherwise indicated), and (ii) a Purchase Right with a lower exercise price (or
an earlier-granted Purchase Right, if different Purchase Rights have identical
exercise prices) will be exercised to the fullest possible extent before a
Purchase Right with a higher exercise price (or a later-granted Purchase Right
if different Purchase Rights have identical exercise prices) will be exercised.

(c)The Board will have the discretion to structure an Offering so that if the
Fair Market Value of a share of Common Stock on the first Trading Day of a new
Purchase Period within that Offering is less than or equal to the Fair Market
Value of a share of Common Stock on the Offering Date for that Offering, then
(i) that Offering will terminate immediately as of that first Trading Day, and
(ii) the Participants in such terminated Offering will be automatically enrolled
in a new Offering beginning on the first Trading Day of such new Purchase
Period.  

5.Eligibility.

(a)Purchase Rights may be granted only to Employees of the Company or, as the
Board may designate in accordance with Section 2(b), to Employees of a Related
Corporation.  Except as provided in Section 5(b), an Employee will not be
eligible to be granted Purchase Rights unless, on the Offering Date, the
Employee has been in the employ of the Company or the Related Corporation, as
the case may be, for such continuous period preceding such Offering Date as the
Board may require, but in no event will the required period of continuous
employment be equal to or greater than two years.  In addition, the Board may
(unless prohibited by law) provide that no Employee will be eligible to be
granted Purchase Rights under the Plan unless, on the Offering Date, such
Employee’s customary employment with the Company or the Related Corporation is
more than 20 hours per week and more than five months per calendar year or such
other criteria as the Board may determine consistent with Section 423 of the
Code.

3

--------------------------------------------------------------------------------

 

(b)The Board may provide that each person who, during the course of an Offering,
first becomes an Eligible Employee will, on a date or dates specified in the
Offering which coincides with the day on which such person becomes an Eligible
Employee or which occurs thereafter, receive a Purchase Right under that
Offering, which Purchase Right will thereafter be deemed to be a part of that
Offering.  Such Purchase Right will have the same characteristics as any
Purchase Rights originally granted under that Offering, as described herein,
except that:

(i)the date on which such Purchase Right is granted will be the “Offering Date”
of such Purchase Right for all purposes, including determination of the exercise
price of such Purchase Right;

(ii)the period of the Offering with respect to such Purchase Right will begin on
its Offering Date and end coincident with the end of such Offering; and

(iii)the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she will not receive any Purchase Right under that Offering.

(c)No Employee will be eligible for the grant of any Purchase Rights if,
immediately after any such Purchase Rights are granted, such Employee owns
shares possessing five percent or more of the total combined voting power or
value of all classes of Capital Stock of the Company or of any Related
Corporation.  For purposes of this Section 5(c), the rules of Section 424(d) of
the Code will apply in determining the stock ownership of any Employee, and
shares which such Employee may purchase under all outstanding Purchase Rights
and options will be treated as shares owned by such Employee.

(d)As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights only if such Purchase Rights, together with any other
rights granted under all Employee Stock Purchase Plans of the Company and any
Related Corporations, do not permit such Eligible Employee’s rights to purchase
shares of the Company or any Related Corporation to accrue at a rate which, when
aggregated, exceeds US $25,000 of Fair Market Value of such shares (determined
at the time such rights are granted, and which, with respect to the Plan, will
be determined as of their respective Offering Dates) for each calendar year in
which such rights are outstanding at any time.

(e)Officers of the Company and any designated Related Corporation, if they are
otherwise Eligible Employees, will be eligible to participate in Offerings under
the Plan.

6.Purchase Rights; Purchase Price.

(a)On each Offering Date, each Eligible Employee, pursuant to an Offering made
under the Plan, will be granted a Purchase Right to purchase up to that number
of shares of Common Stock purchasable either with a percentage or with a maximum
dollar amount, as designated by the Board, but in either case not exceeding 15%
of such Employee’s Compensation during the period that begins on the Offering
Date (or such later date as the Board determines for a particular Offering) and
ends on the date stated in the Offering, which date will be no later than the
end of the Offering.

4

--------------------------------------------------------------------------------

 

(b)The Board will establish one or more Purchase Dates during an Offering on
which Purchase Rights granted for that Offering will be exercised and shares of
Common Stock will be purchased in accordance with such Offering.  Unless the
Board determines otherwise, Offerings and Purchase Periods shall be concurrent
six-month periods, commencing on January 1 and July 1 of each year, with the
first such Offering and Purchase Period commencing on January 1, 2020.

(c)In connection with each Offering made under the Plan, the Board may specify
(i) a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering, (ii) a maximum aggregate
number of shares of Common Stock that may be purchased by all Participants
pursuant to such Offering and/or (iii) a maximum aggregate number of shares of
Common Stock that may be purchased by all Participants on any Purchase Date
under the Offering.  Unless the Board determines otherwise, the maximum number
of shares that all Participants may purchase in the aggregate on any Purchase
Date is 150,000 shares and the maximum number of shares that a Participant may
purchase on any Purchase Date is 60,000 shares.  If the aggregate purchase of
shares of Common Stock issuable on exercise of Purchase Rights granted under the
Offering would exceed any such maximum aggregate number, then, in the absence of
any Board action otherwise, a pro rata (based on each Participant’s accumulated
Contributions) allocation of the shares of Common Stock (rounded down to the
nearest whole share) available will be made in as nearly a uniform manner as
will be practicable and equitable.

(d)Unless the Board determines otherwise, the purchase price of shares of Common
Stock acquired pursuant to Purchase Rights will be the lesser of (but never less
than the lesser of):

(i)an amount equal to 85% of the Fair Market Value of the shares of Common Stock
on the Offering Date; or

(ii)an amount equal to 85% of the Fair Market Value of the shares of Common
Stock on the applicable Purchase Date.

7.Participation; Withdrawal; Termination.

(a)An Eligible Employee may elect to participate in an Offering and authorize
payroll deductions as the means of making Contributions by completing and
delivering to the Company, within the time specified in the Offering, an
enrollment form provided by the Company. The enrollment form will specify the
amount of Contributions not to exceed the maximum amount specified by the Board.
Each Participant’s Contributions will be credited to a bookkeeping account for
such Participant under the Plan and will be deposited with the general funds of
the Company except where applicable law or regulations requires that
Contributions be deposited with a third party. If permitted in the Offering, a
Participant may begin such Contributions with the first payroll occurring on or
after the Offering Date (or, in the case of a payroll date that occurs after the
end of the prior Offering but before the Offering Date of the next new Offering,
Contributions from such payroll will be included in the new Offering).  If
permitted in the Offering, a Participant may thereafter reduce (including to
zero) or increase his or her Contributions.  Except as otherwise determined by
the Board, a Participant only will be permitted to increase or reduce his or her
Contributions once per Offering.  If required under applicable law or
regulations or if specifically provided in the Offering, in addition to or
instead of making Contributions by payroll deductions, a Participant may make
Contributions through the payment by cash, check or wire transfer prior to a
Purchase Date.

5

--------------------------------------------------------------------------------

 

(b)During an Offering, a Participant may cease making Contributions and withdraw
from the Offering by delivering to the Company a withdrawal form provided by the
Company.  The Company may impose a deadline before a Purchase Date for
withdrawing.  On such withdrawal, such Participant’s Purchase Right in that
Offering will immediately terminate and the Company will distribute as soon as
practicable to such Participant all of his or her accumulated but unused
Contributions and such Participant’s Purchase Right in that Offering shall
thereupon terminate.  A Participant’s withdrawal from that Offering will have no
effect on his or her eligibility to participate in any other Offerings under the
Plan, but such Participant will be required to deliver a new enrollment form to
participate in subsequent Offerings.

(c)Unless otherwise required by applicable law or regulations, Purchase Rights
granted pursuant to any Offering under the Plan will terminate immediately if
the Participant either (i) is no longer an Employee for any reason or for no
reason (subject to any post-employment participation period required by law) or
(ii) is otherwise no longer eligible to participate. The Company will distribute
as soon as practicable to such individual all of his or her accumulated but
unused Contributions.

(d)During a Participant’s lifetime, Purchase Rights will be exercisable only by
such Participant.  Purchase Rights are not transferable by a Participant, except
by will, by the laws of descent and distribution, or, if permitted by the
Company, by a beneficiary designation as described in Section 10.  

(e)Unless otherwise specified in the Offering or required by applicable law or
regulations, the Company will have no obligation to pay interest on
Contributions.

8.Exercise of Purchase Rights.

(a)On each Purchase Date, each Participant’s accumulated Contributions will be
applied to the purchase of shares of Common Stock, up to the maximum number of
shares of Common Stock permitted by the Plan and the applicable Offering, at the
purchase price specified in the Offering.  No fractional shares will be issued
unless specifically provided for in the Offering.  Unless the Board determines
otherwise, shares will be deposited directly with a Plan Broker designated by
the Company or to a designated agent of the Company, and the Company may utilize
electronic or automated methods of share transfer.  Unless the Board determines
otherwise, a Participant must retain such shares with the Plan Broker until the
later of the two-year anniversary of the date of grant of the associated
Purchase Rights or the one-year anniversary of the exercise date of the
associated Purchase Rights, but unless the Board elects to restrict dispositions
during such period, a Participant may sell the shares at any time after the
shares are deposited with a Plan Broker.

(b)Unless otherwise provided in the Offering, if any amount of accumulated
Contributions remains in a Participant’s account after the purchase of shares of
Common Stock on the final Purchase Date of an Offering, then such remaining
amount will not roll over to the next Offering and will instead be distributed
in full to such Participant after the final Purchase Date of such Offering
without interest (unless otherwise required by applicable law or regulations).

6

--------------------------------------------------------------------------------

 

(c)No Purchase Rights may be exercised to any extent unless the shares of Common
Stock to be issued on such exercise under the Plan are covered by an effective
registration statement pursuant to the Securities Act and the Plan is in
material compliance with all applicable federal, state, foreign and other
securities and other laws applicable to the Plan.  If on a Purchase Date the
shares of Common Stock are not so registered or the Plan is not in such
compliance, no Purchase Rights will be exercised on such Purchase Date, and the
Purchase Date will be delayed until the shares of Common Stock are subject to
such an effective registration statement and the Plan is in material compliance,
except that the Purchase Date will in no event be more than 27 months from the
Offering Date.  If, on the Purchase Date, as delayed to the maximum extent
permissible, the shares of Common Stock are not registered and the Plan is not
in material compliance with all applicable laws and regulations, no Purchase
Rights will be exercised and all accumulated but unused Contributions will be
distributed to the Participants without interest.

9.Covenants of the Company.

The Company will seek to obtain from each federal, state, foreign or other
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Purchase Rights and issue and sell shares of Common
Stock thereunder unless the Company determines, in its sole discretion, that
doing so would cause the Company to incur costs that are unreasonable.  If,
after commercially reasonable efforts, the Company is unable to obtain the
authority that counsel for the Company deems necessary for the grant of Purchase
Rights or the lawful issuance and sale of Common Stock under the Plan, and at a
commercially reasonable cost, the Company will be relieved from any liability
for failure to grant Purchase Rights and/or to issue and sell Common Stock on
exercise of such Purchase Rights.

10.Designation of Beneficiary.

(a)The Company may, but is not obligated to, permit a Participant to submit a
form designating a beneficiary who will receive any shares of Common Stock
and/or Contributions from the Participant’s account under the Plan if the
Participant dies before such shares and/or Contributions are delivered to the
Participant.  The Company may, but is not obligated to, permit the Participant
to change such designation of beneficiary. Any such designation and/or change
must be on a form approved by the Company.

(b)If a Participant dies, and in the absence of a valid beneficiary designation,
the Company will deliver any shares of Common Stock and/or Contributions to the
executor or administrator of the estate of the Participant.  If no executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its sole discretion, may deliver such shares of Common Stock and/or
Contributions, without interest, to the Participant’s spouse, dependents or
relatives, or if no spouse, dependent or relative is known to the Company, then
to such other person as the Company may designate.

7

--------------------------------------------------------------------------------

 

11.Adjustments on Changes in Common Stock; Corporate Transactions.

(a)In the event of a Capitalization Adjustment, the Board will appropriately and
proportionately adjust: (i) the class(es) and maximum number of securities
subject to the Plan pursuant to Section 3(a), (ii) the class(es) and maximum
number of securities by which the share reserve is to increase automatically
each year pursuant to Section 3(a), (iii) the class(es) and number of securities
subject to, and the purchase price applicable to outstanding Offerings and
Purchase Rights, and (iv) the class(es) and number of securities that are the
subject of the purchase limits under each ongoing Offering.  The Board will make
these adjustments, and its determination will be final, binding and conclusive.

(b)In the event of a Corporate Transaction, then: (i) any surviving corporation
or acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue outstanding Purchase Rights or may substitute
similar rights (including a right to acquire the same consideration paid to the
shareholders in the Corporate Transaction) for outstanding Purchase Rights, or
(ii) if any surviving or acquiring corporation (or its parent company) does not
assume or continue such Purchase Rights or does not substitute similar rights
for such Purchase Rights, then the Participants’ accumulated Contributions will
be used to purchase shares of Common Stock (rounded down to the nearest whole
share) within ten business days prior to the Corporate Transaction under the
outstanding Purchase Rights, and the Purchase Rights will terminate immediately
after such purchase.

12.Rules For Foreign Jurisdictions and Non-423 Plan.

(a)The Company may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements.

(b)The Company may also adopt sub-plans applicable to particular subsidiaries or
locations, which sub-plans may be designed to be outside the scope of Section
423 of the Code. The rules of such sub-plans may take precedence over other
provisions of this Plan, but unless otherwise superseded by the specific terms
of such sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan.

13.Amendment, Termination or Suspension of the Plan.

(a)The Board may amend the Plan at any time in any respect the Board deems
necessary or advisable.  However, except as provided in Section 11(a) relating
to Capitalization Adjustments, shareholder approval will be required for any
amendment of the Plan for which shareholder approval is required by applicable
law, regulations or listing requirements.

(b)The Board may suspend or terminate the Plan at any time.  No Purchase Rights
may be granted under the Plan while the Plan is suspended or after it is
terminated.

8

--------------------------------------------------------------------------------

 

(c)Any benefits, privileges, entitlements and obligations under any outstanding
Purchase Rights granted before an amendment, suspension or termination of the
Plan will not be materially impaired by any such amendment, suspension or
termination except (i) with the consent of the person to whom such Purchase
Rights were granted, (ii) as necessary to comply with any laws, listing
requirements, or governmental regulations (including, without limitation, the
provisions of Section 423 of the Code and the regulations and other interpretive
guidance issued thereunder relating to Employee Stock Purchase Plans) including
without limitation any such regulations or other guidance that may be issued or
amended after the date the Plan is adopted by the Board, or (iii) as necessary
to obtain or maintain favorable tax, listing, or regulatory treatment.  To be
clear, the Board may amend outstanding Purchase Rights without a Participant’s
consent if such amendment is necessary to ensure that the Purchase Right and/or
the Plan complies with the requirements of Section 423 of the Code.

14.Effective Date of Plan.

The Plan will become effective immediately on adoption by the Board.  No
Purchase Rights will be exercised unless and until the Plan has been approved by
the shareholders of the Company, which approval must be within 12 months before
or after the date the Plan is adopted (or if required under Section 13(a) above,
materially amended) by the Board.

15.Miscellaneous Provisions.

(a)Proceeds from the sale of shares of Common Stock pursuant to Purchase Rights
will constitute general funds of the Company.

(b)A Participant will not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, shares of Common Stock subject to Purchase
Rights unless and until the Participant’s shares of Common Stock acquired on
exercise of Purchase Rights are recorded in the books of the Company (or its
transfer agent).

(c)The Plan and Offering do not constitute an employment contract.  Nothing in
the Plan or in the Offering will in any way alter the at will nature of a
Participant’s employment, if applicable, or be deemed to create in any way
whatsoever any obligation on the part of any Participant to continue in the
employ of the Company or a Related Corporation, or on the part of the Company or
a Related Corporation to continue the employment of a Participant.

(d)To the extent that United States federal laws do not otherwise control, this
Plan and all determinations made and actions taken pursuant to this Plan shall
be governed by the internal laws of the State of California, and construed
accordingly, except for those matters subject to The Companies Act, 1981 of
Bermuda (as amended), which shall be governed by Bermuda law, without giving
effect to principles of conflicts of laws, and construed accordingly.

(e)If any particular provision of the Plan is found to be invalid or otherwise
unenforceable, such provision will not affect the other provisions of the Plan,
but the Plan will be construed in all respects as if such invalid provision were
omitted.

9

--------------------------------------------------------------------------------

 

(f)If any provision of the Plan does not comply with applicable law or
regulations, such provision shall be construed in such a manner as to comply
with applicable law or regulations.

16.Definitions.

As used in the Plan, the following definitions will apply to the capitalized
terms indicated below:

(a)“Board” means the Board of Directors of the Company.

(b)“Capital Stock” means each and every class of common stock of the Company,
regardless of the number of votes per share.

(c)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Shares subject to the Plan or subject to
any Purchase Right after the date the Plan is adopted by the Board without the
receipt of consideration by the Company through merger, consolidation,
reorganization, recapitalization, reincorporation, stock dividend, dividend in
property other than cash, large nonrecurring cash dividend, stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure or other similar equity restructuring transaction, as that
term is used in Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto).  Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.

(d)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(e)“Committee” means a committee of one or more members of the Board to whom
authority has been delegated by the Board in accordance with Section 2(c).

(f)“Common Stock” means the common shares of the Company.

(g)“Company” means Urovant Sciences Ltd., an exempted limited company
incorporated under the laws of Bermuda, with its registered office at Suite 1,
3rd Floor, 11-12 St. James’s Square London SW1Y 4LB, United Kingdom, or any
successor to all or substantially all of its businesses by merger, amalgamation,
consolidation, purchase of assets, or otherwise.

(h)“Compensation” means a Participant’s base pay exclusive of variable
compensation and overtime, subject to the Board’s discretion to permit inclusion
of any form or forms of variable compensation on a uniform, nondiscriminatory,
and prospective basis.

(i) “Contributions” means the payroll deductions and other additional payments
specifically provided for in the Offering that a Participant contributes to fund
the exercise of a Purchase Right. A Participant may make additional payments
into his or her account if specifically provided for in the Offering, and then
only if the Participant has not already had the maximum permitted amount
withheld during the Offering through payroll deductions.

10

--------------------------------------------------------------------------------

 

(j)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(i)a sale or other disposition of all or substantially all, as determined by the
Board in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;

(ii)a sale or other disposition of more than 50% of the outstanding securities
of the Company;

(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or

(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.

(k)“Director” means a member of the Board.

(l)“Eligible Employee” means an Employee who meets the requirements set forth in
the document(s) governing the Offering for eligibility to participate in the
Offering, provided that such Employee also meets the requirements for
eligibility to participate set forth in the Plan.

(m)“Employee” means any person, including an Officer or Director, who is the
Company’s (or a Related Corporation’s) Code Section 3401(c) employee.  All other
individuals are not Employees for purposes of this Plan.  No reclassification
will have retroactive effect.  Notwithstanding anything to the contrary in this
Plan, service solely as a Director, or payment of a fee for such services, will
not cause a Director to be considered an “Employee” for purposes of the Plan.  

(n)“Employee Stock Purchase Plan” means a plan that grants Purchase Rights
intended to be options issued under an “employee stock purchase plan,” as that
term is defined in Section 423(b) of the Code.

(o)“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

(p)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will be
the closing sales price for such shares as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the date of determination, as reported in such source as the Board deems
reliable.  Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing sales price on the last preceding date for which such
quotation exists.

11

--------------------------------------------------------------------------------

 

(ii)In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith in compliance with applicable laws
and regulations and in a manner that is intended to comply with Section 409A of
the Code

(q)  “Offering” means the grant to Eligible Employees of Purchase Rights, with
the exercise of those Purchase Rights automatically occurring at the end of one
or more Purchase Periods. The terms and conditions of an Offering will generally
be set forth in the “Offering Document” approved by the Board for that Offering.

(r)“Offering Date” means a date selected by the Board for an Offering to
commence.

(s)“Officer” means a person who is an officer of the Company or a Related
Corporation within the meaning of Section 16 of the Exchange Act.

(t)“Participant” means an Eligible Employee who holds an outstanding Purchase
Right.

(u)“Plan” means this Urovant Sciences Ltd. 2019 Employee Stock Purchase Plan.

(v)“Plan Broker” means a broker designated by the Company.

(w)“Purchase Date” means one or more dates during an Offering selected by the
Board on which Purchase Rights will be exercised and on which purchases of
shares of Common Stock will be carried out in accordance with such Offering.

(x)“Purchase Period” means a period of time specified within an Offering,
generally beginning on the Offering Date or on the first Trading Day following a
Purchase Date, and ending on a Purchase Date.  An Offering may consist of one or
more Purchase Periods.

(y)“Purchase Right” means an option to purchase shares of Common Stock granted
pursuant to the Plan.

(z)“Related Corporation” means any “parent corporation” or “subsidiary
corporation” of the Company whether now or subsequently established, as those
terms are defined in Sections 424(e) and (f), respectively, of the Code.

(aa)“Securities Act” means the Securities Act of 1933, as amended.

(bb)“Trading Day” means any day on which the exchange(s) or market(s) on which
shares of Common Stock are listed, including but not limited to the NYSE, Nasdaq
Global Select Market, the Nasdaq Global Market, the Nasdaq Capital Market or any
successors thereto, is open for trading.

12